Matter of Kenrick C. (2016 NY Slip Op 06954)





Matter of Kenrick C.


2016 NY Slip Op 06954


Decided on October 25, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 25, 2016

Tom, J.P., Mazzarelli, Richter, Manzanet-Daniels, Webber, JJ.


2008

[*1]In re Kenrick C., Appellant. Presentment Agency.


Tamara A. Steckler, The Legal Aid Society, New York (Raymond E. Rogers of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Mackenzie Fillow of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Gayle P. Roberts, J.), entered on or about September 4, 2015, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he had committed acts that, if committed by an adult, would constitute the crimes of criminal obstruction of breathing or blood circulation, assault in the third degree, criminal mischief in the fourth degree, aggravated harassment in the second degree, and two counts of menacing in the third degree, and imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
The court's finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's credibility determinations. The fact that this incident arose from a dispute between appellant and his sister does not diminish the unlawfulness of appellant's acts.
The criminal obstruction charge was established by evidence that appellant threw his sister to the floor and began "squeezing" her neck until she could barely breathe, which supported a reasonable inference of intent to "impede the normal breathing or circulation of the blood of another person" (Penal Law § 121.11; see People v Briggs, 129 AD3d 1201, 1204 [3d Dept 2015], lv denied 26 NY3d 1038 [2015]). The evidence also established that appellant intended to cause physical injury to the victim, and caused such injury, in that before choking her, he repeatedly punched her and then "threw" or "pushed" her onto the floor, causing cuts and bruises that took a week to heal, soreness that lasted two weeks, and a "dark mark" on her neck that was still visible at the time of the fact-finding hearing
(see People v Chiddick, 8 NY3d 445 [2007]; Matter of Carysse R., 90 AD3d 521 [1st Dept 2011)). The remaining offenses were similarly established by the evidence and the reasonable inferences to be drawn therefrom.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED:
CLERK